Citation Nr: 0602370	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-05 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1969 to July 1979; from 
September 1980 to March 1987; and from December 1990 to 
October 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing via 
videoconference in August 2004.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board initially notes that the veteran testified at the 
August 2004 videoconference hearing before the Board that he 
has applied for disability benefits from the Social Security 
Administration (SSA).  Such records could be relevant to 
adjudication of the current claim and appropriate action is 
necessary to obtain any such records before the Board may 
properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

The veteran also testified during the August 2004 
videoconference hearing that he has been receiving ongoing 
treatment for his low back disability at the Togus VA Medical 
Center (VAMC).  He indicated that he was last seen by 
physicians in July 2004.  While some of these records have 
been associated with the veteran's claims files, it appears 
these records are incomplete.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Board notes that the record contains 
conflicting medical opinions as to the etiology of the 
veteran's current low back disability.  In a May 2003 letter, 
Dr. Herland noted that he had been treating the veteran for 
low back pain, which began during the veteran's military 
service and continued to the present time; however, while Dr. 
Herland apparently reviewed the veteran's service medical 
records, there is no indication that he reviewed the 
veteran's post-service medical records.  On November 2003 VA 
examination, the examiner opined that the veteran's current 
low back disability was due to a post-service injury; 
however, the examiner did not reconciled the opinion given 
with Dr. Herland's opinion.  Hence, clarification of the 
medical evidence is necessary.  The Board believes that an 
additional VA medical examination and opinion is required to 
reconcile the conflicting medical evidence of record.  

Moreover, additional evidence (including VA treatment records 
dated from 2003 to 2004) was received in 2004, subsequent to 
the issuance of the March 2004 supplemental statement of the 
case, which has not been reviewed by the RO in conjunction 
with the issue on appeal.  The Board notes that the veteran 
did not specifically waive RO consideration of the additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 38 
C.F.R. § 20.1304(c) (2005).

The Board regrets any further delay in this matter.  However, 
in light of the aforementioned circumstances, the case is 
hereby REMANDED to the RO via the AMC for the following:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent Togus VAMC outpatient 
clinic records for the period since April 
2004.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran and his representative so 
notified.

3.  Thereafter, the RO should schedule 
the veteran for an examination with a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any current low back disability.  The 
veteran's claims files and a copy of this 
Remand must be reviewed by the examiner 
in conjunction with the examination.  

The examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any current low 
back disability is at least as likely as 
not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service.  The 
examiner should reconcile the opinion 
given with those offered previously, by 
VA examiners in September 1992 and 
November 2003, as well as Dr. Herland in 
May 2003.  The examiner must explain the 
rationale for the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


